ORDER
PER CURIAM.
Milliard S. Carpenter (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: two counts of class C felony forgery, in violation of Section 570.090;1 two counts of class A misdemeanor stealing, in violation of Section 570.030; and one count of class A misdemeanor possession of drug paraphernalia with intent to use, in violation of Section 195.233. The jury found Defendant not guilty of a second count of class A misdemeanor possession of drug paraphernalia with intent to *706use. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to fifteen years for each of the forgery convictions and one year for each of the misdemeanor convictions, with the sentences to run concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.